Case l:lB-cv-O?€lZ-PKC Document 107 Fiied 11121/18 Page 1 of 2

 

99 l q
'I`HE CITY OF NEW YORK
ZACHARY W. CARTER LAW DEPARTMENT ANGHAR.ADK. W'ELSON
Corporation Coun.sei 100 CHURCH STREET Senior Counse!
NEW YORK, NY /0971 Phr_me; (2§2) 356-2572
Fax: (2:2)356~3509

MM( {PM awifson@law.nyc.gov
. w}l]"`/i W/W Novernber 21, 2018
Wi/:‘ ii b ( D//V
pt
United States District Judge //v/\/W

Southem District ofNew York

§
500 Pearl Street 9
New York, N Y 10007

 
 
  

VIA ECF
Honorable P. Kevin Castel

Re: James Hurt` Jr. v. Citv ofNe York et. ai, 15-cv~7612 (PKC)

Your Honor:

l am an attorney in the office of Zachary W. Carter, Corporation Counsel of the City of
New York, counsel for defendants City of NeW-York and Sergeant Michael Connizzo. l Write
jointly, on behalf of the parties in this matter to (1) request permission to file motions in limine
and to propose a briefing schedule for those motions; and (2) request an adjournment of the final
pretrial conference that is currently scheduled for January 11, 2019.

T`First, the parties have conferred and propose the following dates for motions in limine:
Decernber 7, 2018 for moving papers and December 21, 2018 for responsive pgap?,i Given the
substantial disputes between the parties regarding evidence in the upcomin rial, which is
currently scheduled for February 4, 2019, the parties believe that submission of Written motions
in limine Will assist the Court With resolution of the outstanding evidentiary issues.

Second, the parties jointly request that the final pretrial conference in this matter, Which
is currently scheduled for January 11, 2019 be adjourned I am informed by counsel for plaintiff,
Wylie Stecklow, Esq. that he will be out of the country from January 9, 2019 to January 13,
2019. Additionally, the undersigned is scheduled to begin a trial before the Honorable LaShann
DeArcy Hali the following Monday, January 14, 2019. Counsel for the parties have conferred
and are avaitabie on the following alternative dates: January 2, 3, 4, 8, 24, and 25 .

 

Case it:lS-cv-07612~PKC Document 107 Filed 11/21/18 Page 2 of 2

Thank you for your consideration of this requestl

Respectihlly submitted,
/s

Angharad K. Wilson
Senior Counsel
cc: Wylie Stecidow, Esq.
Cary London, Esq.

 

